DETAILED ACTION
Continued Examination under 37 C.F.R. § 1.114
A Request for Continued Examination (RCE) under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after the final Office action dated 16 October 2020.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) was timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 08 January 2021 has been entered.
Withdrawn Objections and Rejections
The new matter objection under 35 U.S.C. § 132(a).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 to 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Goto et al. (EP 1 571 201), cited in the European Patent Office (EPO) Communication dated 06 June 2019 and in the Information Disclosure Statement (IDS) filed on 15 August 2019, in view of Honma et al..
Regarding claims 1 and 5, Goto et al. teach a cell treatment apparatus comprising an isolator that has an inner space maintained in aseptic conditions; a disposal box with a storage part that can be sealed, the disposal box having a first and second opening; and a decontamination unit connected to the storage part for decontaminating the storage part.  Goto et al. at paragraphs [0005], [0034], and [0037] and Figure 2.  Goto et al. do not teach an air supply unit to supply air to the storage part.  However, Honma et al. teach an apparatus comprising an air supply unit.  Honma et al. at paragraphs [0009] and [0021] and Figure 2.  It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Goto et al. to include an air supply unit as taught by Honma et al. in order to reduce infection and contamination by microorganisms.  Honma et al. at paragraph [0007].  Rearrangement of parts, i.e., the connection of the air supply unit, would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2144.04.  Finally, neither the intended use of nor the manner of operating the air supply unit patentably distinguishes it from the prior art.  M.P.E.P. § 2114.
Regarding claim 3, the shape of the closing device is merely a design choice that would have been prima facie obvious to one of ordinary skill in the art.
Regarding claim 4, Goto et al. teach that waste product container comprises a container body and a cap.  Goto et al. at paragraph [0045].
Regarding claim 6, Goto et al. teach that the decontamination unit is connected to the isolator.  Goto et al. at paragraph [0035].
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Goto et al. (EP 1 571 201), cited in the EPO Communication dated 06 June 2019 and in the IDS filed on 15 August 2019, in view of Honma et al. (JP 2005-235882), cited in the WOISA mailed on 24 supra, in view of Kokubo et al. (JP 2005-235882), cited in the IDS filed on 04 December 2019.
Regarding claim 7, Goto et al. in view of Honma et al. do not teach a pass box for carrying the container into the isolator.  However, Kokubo et al. teach a pass box for carrying the container into the isolator.  Kokubo et al. at paragraphs [0017] to [0023] and Figure 1.  It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Goto et al. in view of Honma et al. to include a pass box for carrying the container into the isolator as taught by Kokubo et al. in order to reduce infection and contamination by microorganisms.  Kokubo et al. at paragraph [0009].
Response to Arguments
Applicant’s arguments filed on 08 January 2021 have been fully considered but are not persuasive.
Applicant argues that Honma et al. do not teach that the air supply unit is connected in the manner claimed or operates as claimed.  Amendment After Final filed on 08 January 2021 at pages 5 to 6.  However, as indicated supra, rearrangement of parts would have been prima facie
Finally, in response to Applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  M.P.E.P. § 2145(IV).
Conclusion
No claim is allowed.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 C.F.R. § 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 C.F.R. § 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of an RCE and the submission under 37 C.F.R. § 1.114.  M.P.E.P. § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799